Citation Nr: 0206542	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  96-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1977.

This appeal arises from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied entitlement to service 
connection for schizophrenia.

The case was previously before the Board in September 1999, 
when it was remanded to the RO for further development.  The 
requested development has been completed, and the case is 
again before the Board for adjudication.

A hearing was held before the RO in February 1996.  A 
transcript of the hearing testimony has been associated with 
the claims file.  A hearing also was held before the 
undersigned Member of the Board sitting in Denver, Colorado, 
in July 1999.  Transcripts of this hearing testimony have 
been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence clearly and unmistakably demonstrates that 
the veteran had a psychiatric disorder prior to service.

3.  The preponderance of the evidence shows that the 
veteran's psychiatric disorder did not increased in severity 
during his military service.


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disability clearly and 
unmistakably preexisted his entry into military service, and 
the presumption of soundness is rebutted.  38 U.S.C.A. 
§§ 1132, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(b) 
(2001).

2.  The veteran's psychiatric disability was not incurred in 
or aggravated by his military service.  38 U.S.C.A. §§ 1131, 
1132, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
More recently, new regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  In this case, the Board is satisfied 
that VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

With regard to VA's duty to notify, the Board concludes that 
the discussions in the RO's September 1995 denial, the 
November 1995 Statement of the Case, the subsequent 
Supplemental Statements of the Case, and other letters sent 
to the veteran have informed him adequately of the 
information and evidence needed to substantiate his claim and 
the applicable regulations.

With regard to VA's duty to assist, the Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.

Legal Criteria.  Service connection means that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he or she entered into military 
service except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111 and 1132; 38 C.F.R. § 
3.304(b).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111 and 1132; 
38 C.F.R. § 3.304(b).  In determining whether a disorder 
existed prior to entry into service, it is important to look 
at accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the 
veteran, which conforms to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  38 
C.F.R. § 3.304(b)(2).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

The presumption of aggravation is not applicable unless the 
pre-service disability underwent an increase in severity 
during service.  See Beverly v. Brown, 9 Vet. App. 402, 405 
(1996); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).  Section 1153 
requires an increase in the severity of the preexisting 
condition, as distinguished from the mere recurrence of 
manifestations of the pre-service condition or mere temporary 
flare-ups of symptoms associated with the disability.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability.  Davis v. Principi, 
276 F.3d 1341 (Fed. Cir. 2002); see also Maxson v. West, 12 
Vet. App. 453, 459 (1999); Verdon v. Brown, 8 Vet. App. 529, 
537 (1996); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
In Hunt, for example, the Court of Appeals for Veterans 
Claims refused service-connection to a veteran for 
aggravation of a pre-existing knee injury, finding:  "While 
there was temporary worsening of [the veteran's] symptoms, 
the condition itself, which lent itself to flare-ups, did not 
worsen.  In short, the disability remained unaffected by 
these flare-ups."  Id. at 296.  Accordingly, "a lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently is required.  See Routen v. Brown, 10 Vet. 
App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Factual Background.  The first evidence of a psychiatric 
disorder in the claims folder consists of treatment reports 
from the Creedmoor Psychiatric Center, dating from February 
to May 1969.  In February 1969, the veteran, who was ten 
years old at the time, was admitted to the hospital following 
referral by a psychiatrist at the Bureau of Child Guidance.  
The veteran indicated that he heard scary voices and often 
thought about killing his mother and father, whom he believed 
would like to have killed him.  The examining physician 
indicated that the veteran had "a long[,] fairly intense 
history dating back certainly to 5 years of age with the 
onset of school phobia."  On interview, the veteran was 
constricted, quite anxious and somewhat depressed.  He was 
free of hallucinations, although he admitted to past auditory 
hallucinations.  In summary, the veteran's pathology was "so 
severe, so chronic, so all-pervasive and accompanied by 
evidences of anxiety and severe perceptual distortions" that 
the examiner diagnosed him with schizophrenia, childhood 
type.  The veteran was discharged in May 1969 against medical 
advice.

The veteran's service medical records, dating from January 
1977 to September 1977, are completely negative for treatment 
for or diagnosis of any mental disorder.  At the time of his 
entrance examination, the veteran was noted to be 
psychiatrically "normal" and in "good health."  At the 
time of his separation examination, the veteran reported 
that, "I'm in excellent health."  No psychiatric disorder 
was noted, and the veteran indicated that he did not have any 
depression or excessive worry.

Almost twenty years later, a February 1995 psychiatric 
outpatient record from the Denver VAMC reflects that the 
veteran was participating in the domestic violence program, 
and had asked to see the examiner because he did not "feel 
right."  The veteran reported poor concentration, apathy, 
sleep disturbance and occasional tearfulness.  At times, he 
reported feeling "sad and depressed."  He locked the 
bathroom door when showering for fear of there being 
"something bad" outside, and was uncomfortable sleeping in 
his bedroom at night because he feared that "someone might 
come in through the living room."

The veteran reported a history of poor functioning.  He had 
been unemployed for two years.  The veteran acknowledged a 
prior hospitalization at age fifteen for "emotional 
problems," and that he had been a heavy user of both alcohol 
and drugs until 1994.  The examiner noted that the veteran's 
depressive symptoms seemed to be worsening and that other 
symptoms were suggestive of schizophrenia.  The examiner 
commented that it appeared that the veteran had functioned 
only marginally since his teenage years.

Later that month, another outpatient record reflected that 
the veteran felt he was in "turmoil" and that Zoloft was 
not helping him.  He continued to be fearful of "something 
bad" in his apartment, and expressed mistrust in his primary 
counselor for unclear reasons.  The veteran was vague with 
regard to his symptoms and denied auditory hallucinations, 
but appeared to be distressed.  The examiner opined that the 
veteran may have been responding to some kind of internal 
stimuli, and that the veteran may have a schizophrenoform 
disorder that was becoming more clinically evident relatively 
late in life.  The examiner prescribed an antipsychotic 
medication.

A March 1995 outpatient note from the Denver VAMC indicated 
that the veteran appeared slightly more comfortable and less 
tense, but that he claimed his medication was not helping.  
He acknowledged that he was feeling "a little more 
relaxed," but that he needed the medicine to be 
"stronger."  On the other hand, the veteran complained that 
his medication made him sleep too soundly, causing him to be 
fearful that he was not able to remain "vigilant" enough.  
He admitted that this was "paranoia."  The examiner 
discontinued the veteran's medication and began the veteran 
on an alternate medication.

A June 1995 outpatient note from the Denver VAMC also 
indicated that the veteran suffered from a questionable 
schizoaffective disorder, and that he had been enrolled in a 
domestic violence class for three to six weeks.  A history of 
auditory delusions was noted.

An October 1995 medical record from the Mental Health 
Corporation of Denver reflected that the veteran was 
initially treated at age eleven for schizophrenia and 
depression, and then was treated as an outpatient until age 
eighteen.  Vague symptoms persisted through the veteran's 
life from as early as age five.  The veteran reported vague 
recurrent thoughts of suicide, but had never attempted to 
kill himself.  The examiner's impression was of major 
depression with psychotic features, in addition to possible 
polysubstance abuse in remission.  The need to consider 
borderline IQ and dementia was noted.

At the time of his February 1996 personal hearing, the 
veteran asserted that his schizophrenia had been aggravated 
during active service.  The veteran, in recounting his 
disorder, testified that he had been diagnosed with 
schizophrenia at age five and had been on medication since 
that time.  He stated that he dropped out of school in the 
tenth grade and eventually joined the Army to make something 
of his life.  The veteran indicated that he told the 
recruiter that he had been hospitalized for psychiatric 
problems prior to service, but was told not to worry about 
it.  The fact that he took psychiatric medication "never 
came up."

During service, the veteran stated that he had difficulty 
keeping up with training, and that he had to repeat basic 
training and advanced infantry training.  In service, he felt 
lost, confused and was unable to function normally.  Since 
service, the veteran has had no friends or involvement with 
women, and has had trouble with the police.  He reported that 
he had sought treatment for psychiatric symptoms shortly 
after his release from service.  These basic contentions were 
reiterated at the time of the veteran's July 1999 Travel 
Board hearing.

In September 1999, the Board remanded the case in order for 
the RO to attempt to obtain medical records which would 
document the veteran's psychiatric complaints and treatment 
shortly after his release from service.  All attempts to 
obtain any such records were unsuccessful.

Analysis.  The evidence clearly and unmistakably demonstrates 
that the veteran had a psychiatric disorder prior to service.  
The veteran was born in 1958 and he received extensive 
treatment in 1969 for psychiatric symptoms, resulting in a 
diagnosis of childhood type schizophrenia.  However, when the 
veteran was examined for service in December 1976, he denied 
a history of nervous trouble and no psychiatric disorder was 
not found at the time of his entry into service.  Under the 
circumstances, he is entitled to the presumption of soundness 
at the time of his entry into service under the above-noted 
statutory provisions.  The presumption, however, is rebutted 
in this case by clear and unmistakable evidence, in the form 
of private medical reports of his treatment prior to entry 
into service and the veteran's own testimony.

The question now for the Board to decide is whether the 
veteran's pre-service psychiatric disorder was aggravated by 
active service.  The private medical reports reflect that the 
veteran underwent a period of hospitalization from February 
to May 1969.  In January 1977, he entered active service.  
The veteran's service medical records reflect no diagnoses of 
or treatment for any psychiatric disorder.  In fact, the 
veteran's separation examination reflects that he was in 
excellent health, and no psychiatric disorder was noted 
during service.  While the veteran has testified that he 
sought treatment for psychiatric symptoms shortly after his 
release from service, all attempts to obtain records of any 
such treatment have been unsuccessful.  The first 
documentation reflecting psychiatric symptoms and treatment 
is dated in February 1995, more than 15 years following the 
veteran's release from service.

The Board has noted and considered the veteran's testimony 
that his pre-service psychiatric disorder increased in 
severity in service.  The service medical records are 
negative for any psychiatric complaints or findings, and the 
first post-service records reflecting psychiatric complaints 
or findings are too remote from service to indicate any 
worsening of the pre-service psychiatric disorder during 
service.  The preponderance of the evidence does not indicate 
that there was any increase in his psychiatric disorder 
during his brief period of military service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disability.  Hence, the claim is denied.

Since the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric 
disability, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

